Citation Nr: 1131715	
Decision Date: 08/29/11    Archive Date: 09/07/11

DOCKET NO.  04-08 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).

3.  Entitlement to service connection for a neurological disorder, claimed as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Virginia Girard-Brady, Attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel
INTRODUCTION

The Veteran appellant served on active duty in the United States Air Force from December 1968 to July 1970, when she was discharged due to pregnancy.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal from a December 2002 rating decision issued by the above Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for a posttraumatic stress disorder (PTSD) and assigned an initial evaluation of 30 percent, effective from October 2001.  The appellant also appealed the March 2005 rating decision that denied her claim of entitlement to a total rating based on individual unemployability due to service-connected disability.  

In a June 2007 decision, the Board increased the initial evaluation for the appellant's PTSD disability to 50 percent.  Thereafter, the Veteran appealed the Board's decision to the U.S. Court of Appeals for Veterans Claims (Court).  In its January 2008 Order, the Court granted a Joint Motion for Remand, vacated that portion of the Board's decision which had denied an evaluation in excess of 50 percent, and remanded the case to the Board.  In turn, the Board remanded the case to the RO for additional development in August 2009.  The case has now been returned to the Board for appellate review.

After the most recent Supplemental Statement of the Case (SSOC) was issued in May 2010, additional evidence concerning the claim on appeal was submitted.  This evidence consisted of VA treatment reports; Vet Center treatment reports; and various written statements from the appellant.  In June 2011, the appellant's attorney submitted a written waiver of initial review of that evidence by the RO.  Therefore referral to the RO of the evidence received directly by the Board is not required.  38 C.F.R. § 20.1304.

The appellant is appealing the initial rating that was assigned for her PTSD disability after service connection was granted.  Thus, the appellant is, in effect, asking for a higher rating effective from the date service connection was granted (October 4, 2001).  As a result, the guidance of Fenderson v. West, 12 Vet. App. 119 (1999) is for application.

While the case was in appellate status, the appellant submitted a claim of entitlement to service connection for polyneuropathy, claimed as due to exposure to herbicide agents.  The RO issued a rating decision that denied service connection for peripheral neuropathy/polyneuropathy in a rating decision issued in September 2009; the appellant has perfected an appeal as to that denial.  Therefore, that service connection claim is now before the Board.

The Board recognizes that the RO up to the present has developed and adjudicated the appellant's service connection claim as one of service connection for a specific diagnosis of peripheral neuropathy.  While this appeal was pending, the Court held that the scope of a mental health disability claim includes any mental disability which may reasonably be encompassed by the claimant's description of the claim, the reported symptoms, and any other pertinent information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009) (per curiam).  In compliance with that holding, which was expanded to encompass other conditions in Brokowski v. Shinseki, 23 Vet. App. 79, 85 (2009) (a claimant's identification of the benefit sought does not require any technical precision), the Board has recharacterized the service connection issue on appeal as reflected on the first page of the present decision.

The issue of entitlement to service connection for a neurological disorder, claimed as due to exposure to herbicidal agents is addressed in the REMAND portion of the decision below and the matter is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


FINDINGS OF FACT

1.  At no time since October 4, 2001, has the Veteran's PTSD been manifested by symptoms such as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships or any other symptoms of equivalent nature and gravity.

2.  At no time since October 4, 2001, has the Veteran's PTSD been manifested by symptoms such as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name; or any other totally disabling symptoms of equivalent nature and gravity.

3.  The appellant is service-connected for only one disability (PTSD); her PTSD disability evaluation has been at 50 percent throughout the appeal period.

4.  As self-reported to VA, and during various Social Security Administration and VA medical examinations, the appellant has four years of high school education, plus a Master's degree and a Ph.D. degree in psychology, as well as experience as a counselor, life coach, and psychotherapist.

5.  For the entire rating period on appeal, the appellant's service-connected PTSD disability has not precluded her from engaging in substantially gainful employment so as to warrant TDIU.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent for PTSD have not been met at any time.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.22, 4.114, Diagnostic Code (DC) 9411 (2010); Fenderson v. West, 12 Vet. App. 119 (1999).

2.  For the entire rating period on appeal, the requirements for a total evaluation based on individual unemployability due to service-connected disability (TDIU) have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.16(a),(b) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board initially points out that, because the appellant's claims are for an increased evaluation and TDIU, nothing in this decision has anything whatsoever to do with the cause or etiology of her service-connected PTSD, because the etiology of a service-connected disability is not relevant to the analysis required for the adjudication of a TDIU claim or an increased rating claim.  The Board is addressing only the extent and severity of the appellant's PTSD symptomatology since October 4, 2001, and the effect that the service-connected PTSD has had on her capacity to engage in substantially gainful employment since that time. 

The appellant vigorously contends that she is entitled to an initial evaluation in excess of 50 percent for her PTSD disability because her symptoms are commensurate with those associated with a 100 percent evaluation.  She also contends that she is entitled to TDIU because her service-connected PTSD symptomatology has precluded her from working for more than eight to ten hours per week for many years.  She has stated that she never worked fulltime as a therapist and she asserts that she has only ever had marginal employment due to her service-connected PTSD symptoms.  

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2009).  This notice must be provided prior to an initial decision on a claim by the RO.  Mayfield v.  Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or a Supplemental Statement of the Case (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant with a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1) (2009).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, the decision of the Court, in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date.  

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  See Dingess v. Nicholson, supra.  A VA letter dated in April 2009 provided the appellant with the Dingess notice.

The Veteran's PTSD increased rating claim arises from her disagreement with the initial evaluation that was assigned to that disability following the grant of service connection.  Courts have held that, in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven.  As a result, no additional 38 U.S.C.A. § 5103(a) notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  

Turning to the appellant's other claim, a claim for TDIU is a claim for increased rating.  Hurd v. West, 13 Vet. App. 449 (2000).  As noted above, in a claim for an increased rating the VCAA requirement is for generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores, supra.

The RO sent the appellant a VCAA notice letter on the issue of TDIU in June 2004, prior to the appealed RO adjudication of that claim in March 2005.  The notice letter informed the appellant of the notice and duty-to-assist provisions of the VCAA, and of the information and evidence necessary to substantiate the claim, as well as informing him of the respective roles of the Veteran and VA in developing the claim and obtaining evidence, with the ultimate responsibility for ensuring that relevant evidence is obtained being on the Veteran.  The letter also provided the appellant with general notice of the evidence required to satisfy the claim.  An April 2009 notice letter also provided the appellant with notice of how disability ratings and effective dates are assigned.  By these letters the RO was complying with the requirements of Dingess, supra.  She was thereafter afforded further readjudication of the TDIU claim in a February 2010 SSOC and in a May 2010 SSOC.  

The appellant has had ample opportunity to respond/supplement the record and she has not alleged that notice in this case was less than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008) (holding that "where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream issues").  The United States Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, neither the Veteran nor her attorney has alleged any prejudicial or harmful error in VCAA notice, and the Board finds, based the factors discussed above, that no prejudicial or harmful error in VCAA notice has been demonstrated in this case.

As noted, the Veteran is represented by an attorney.  Representation by counsel does not alleviate VA's obligation to provide compliant notice; however, that representation is a factor that must be considered when determining whether that appellant has been prejudiced by any notice error.  An attorney is presumed to know the law and has a duty to communicate about the law to her client.  Overton v. Nicholson, 20 Vet. App. 427, 438-439 (2006).  VA communications to the claimant and his or her counsel, the claimant's actions and communications to VA, and the counsel's actions and communications to VA will signal whether, under the circumstances of each case, it has been demonstrated that the appellant had a meaningful opportunity to participate effectively in the processing of her claim.  Id.  It is clear from the Veteran's communications that she is cognizant as to what is required of her and of VA.  Moreover, the Veteran and her attorney have not indicated there is any outstanding evidence relevant to either claim.

VA's duty to assist the Veteran in the development of the claim includes assisting her in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that the RO appropriately assisted the appellant in obtaining indicated treatment and evaluation records, and associated all records obtained with the claims file.  The appellant's Social Security Administration (SSA) disability records have been obtained and associated with the claims file.  The appellant was afforded VA medical examinations.  The RO informed the appellant, including in the appealed rating decisions and in SOCs and SSOCs, of what records had been obtained, and thus by implication of records not obtained, in furtherance of her claims.

Although the Board recognizes that the appellant's service-connected PTSD disability may change in severity over time, judicial efficiency precludes continuous updating of the evidentiary record so as to assure that no documentation of more recent pathologic progression pertaining to the appellant's TDIU claim is missing from the claims file.  Such continual updating, with the associated requirement of RO review of the new evidence prior to Board adjudication, pursuant to 38 C.F.R. § 19.37, would ultimately preclude the Board from workable efficiency in adjudication of claims before it.  Such a consequence would necessarily deprive the appellant, and indeed all veterans, of the benefit of the Board's expedient review and adjudication. 

In addition, the appellant has not submitted any statement indicating that her service-connected PTSD disability has increased in severity since the most recent VA examination in January 2009.  Thus, VA's duty to assist the Veteran by providing examinations when necessary was adequately fulfilled.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A medical opinion is adequate for claims purposes when it is based upon consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's "evaluation of the claimed disability will be a fully informed one."  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The appellant was afforded VA examinations in September 2004, January 2005, and January 2009.  The VA examiners provided apparently accurate assessments of the level of severity of the PTSD disability, including notations of the appellant's reported history of that disability.  There is no indication that the PTSD disability was of greater severity then than was found on those examinations, or that it is of materially greater severity now.  Indeed, nothing in the past or more recent records contradicts or casts doubt upon the validity of the clinical findings documented in the VA examination reports.

Accordingly, the Board finds that the September 2004, January 2005, and January 2009 VA examinations, taken together with the records of SSA, VA, and private medical evaluations and treatment records, as well as the statements provided by the appellant, her representative and third parties, plus other evidence of record, are adequate for the Board's adjudication herein.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The VA examinations, taken as a whole, addressed both the psychiatric and psychological findings upon examination and the appellant's history, and presented findings and conclusions consistent with her psychosocial history and sufficiently addressed the criteria for rating the psychiatric disability in question so as to allow the Board to adjudicate the increased rating and TDIU claims based on informed medical findings and medical judgment.

The Board accordingly concludes that additional medical evaluation would amount to no more than an unwarranted "fishing expedition".  Hence, further examination would constitute an unreasonable delay and expenditure of scarce VA resources.  See 38 C.F.R. § 3.303); Counts v. Brown, 6 Vet. App. 473, 478- 9 (1994) and Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty to assist is not a license for a "fishing expedition").

No further statement has been received from the appellant or her attorney indicating the existence of additional pertinent evidence which has not been requested.  The case presents no reasonable possibility that additional evidentiary requests would further the claims for an increased initial rating and TDIU benefits.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of her two claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, supra.

A Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this case, VA treatment records were obtained for the appellant on remand, and she was afforded a psychiatric examination.  The appellant also submitted written statements and argument.  Therefore, substantial compliance has been achieved.

In summary, with regard to the increased initial rating and TDIU claims herein adjudicated, the Board finds that any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the ratings assigned for the rating period in question, for either appealed claim.  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The appellant was duly afforded the opportunity to produce additional evidence to support her increased initial rating and TDIU claims.  Thus, the Board determines that the evidentiary record is adequate, and the only significant medical question remaining pertaining to the appellant's claims - that of objective or corroborating evidence of greater levels of severity of service-connected disability - was in this case, based on development already undertaken, the responsibility of the appellant.  In view of the foregoing, the Board finds that all notification and development actions needed to render a decision on the appellant's claims for the benefits on appeal herein adjudicated have been accomplished.

II.  The Merits of the Claims

In adjudicating a claim, the Board determines whether (1) the weight of the evidence supports the claim or, (2) whether the weight of the "positive" evidence in favor of the claim is in relative balance with the weight of the "negative" evidence against the claim.  The appellant prevails in either event.  However, if the weight of the evidence is against the appellant's claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

While a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  A decision of the Court has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  See also Fenderson v. West, 12 Vet. App. 119 (1999).

A veteran's lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Pain is the sort of condition that is observable by a lay person.  See also Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that a layperson may comment on lay-observable symptoms).

A.  Evidence of record

Review of the evidence of record reveals that the Veteran underwent a VA mental health intake assessment in February 2001; she was self-referred after her family doctor said she needed to see a psychiatrist.  The appellant was accompanied by her husband and she was examined by a male VA psychiatrist.  She reported that he had been diagnosed with attention deficit disorder (ADD) one year before and that, after she was placed on medication for this condition, she and her husband had noticed a major change.  She would not lose her keys as before, and she could finish tasks and would not be up and down as before.  She said that she could remember and complete her thought and that she rested better.  The appellant reported that she slept from 10pm to 3am when she awakened to urinate and get a drink.  Thereafter she would return to bed until 8am.  She said that she frequently got a fever and that her joints would swell.  She reported diagnoses of lupus and Sjogren's, with a history of Graves disease.  The appellant said that she had much illness and currently had fatigue to the degree that she had to limit her work.  The psychiatrist noted that the appellant displayed no evidence of depression or confusion.  The psychiatrist rendered an Axis I diagnosis of ADD and assigned a Global Assessment of Functioning (GAF) score of 60 on Axis V.  The appellant was referred to a VA female psychiatrist.

That VA female psychiatrist afforded the appellant a psychiatric evaluation in April 2001; she noted that the appellant had been referred for diagnosis and treatment of possible PTSD.  The appellant stated that she had symptoms of depression and probable ADD dating to and relating to an abusive and neglective childhood experience.  She also said she had symptoms of PTSD related to military sexual trauma (MST) and panic symptoms since the onset of physical illnesses occurred a number of years before.  The appellant reported low mood, low energy decreased motivation, sleep disturbance although she was getting seven hours of sleep, an inability to turn off her mind, difficulty staying asleep because of bad dreams, a need to get up to urinate, decreased self-esteem, some difficulty with concentration, difficulty making decisions, anhedonia, thoughts of hopelessness and helplessness, and thoughts of death (but not suicide).  She denied symptoms of mania.  The appellant also reported symptoms of PTSD, to include nightmares several times per week, intrusive thoughts several times per week, flashbacks occurring on an intermittent basis, irritability with anger episodes, hypervigilance, performance of many perimeter checks, an increased startle response, sleep disturbance, social isolation, feelings of alienation, emotional numbing, difficulty planning for the future and survivor guilt.  She also reported panic symptomatology, but said she had had none since starting on Prozac seven years before.  The appellant stated that she was much more mentally clear, more focused, less irritable and better at accomplishing tasks since starting Adderall one year before.  She said that she had never been psychiatrically hospitalized.  

The appellant reported that she worked as a therapist with women who had a history of abuse.  She reported that she was self-employed and that she was doing well in her business.  She also reported she had two children from her first marriage, ages 31 and 30, and that she was in contact with her son but not her daughter.  She had been married to her current husband since 1982 and reported that things were going well between them.  On mental status examination, the appellant was found to be immaculately groomed and accompanied by her husband.  She had good eye contact, and was ingratiating toward the examiner.  Her mood and affect were mildly anxious.  Her psychomotor activity was mildly agitated.  Her speech was moderately pressured but derailable.  Her thought process was somewhat circumstantial.  Her thought content centered on physical concerns and stressors but she also had upbeat themes.  The appellant denied suicidal, homicidal and psychotic ideation.  She was alert and oriented and her concentration, attention, insight, and judgment were reasonably intact.  The examining psychiatrist rendered Axis I diagnoses that included attention deficit hyperactivity disorder (ADHD); major depressive disorder, recurrent, non- psychotic, in remission on anti-depressants; panic disorder, in remission on anti-depressants; and PTSD related to military trauma.  On Axis IV, the appellant's level of psychosocial stressors was noted to be moderate to severe due to worsening physical health.  Her level of psychosocial functioning was described as good and the psychiatrist assigned a GAF score of 70 on Axis V.

In October 2001, the appellant filed a request to reopen her previously denied claim for service connection for PTSD.  In a December 2002 rating decision, the RO granted service connection for PTSD and assigned an initial disability rating of 30 percent, effective from October 4, 2001.

Review of the appellant's VA treatment records reveals that she was in receipt of mental health treatment from the male psychiatrist who had conducted her intake assessment in February 2001.  In June 2001, the psychiatrist noted that Dexedrine had done well for the appellant and that she reported being able to focus, find her files and toothbrush and to be able to sleep better.  In December 2001 it was noted that she had more depression, which she saw as connected to her poor health and compromised immunity.  Her medications were listed and it was noted that she was doing much better with the ability to concentrate and attend.  She indicated that she was devoted to her husband and reported that they had good times together.  In May 2002, the appellant reported a much improved ability to work and function since the addition of a stimulant.  She said she continued to work part time and that she had all the work she wished.  She said she was pleased that her husband was doing better.  She had been reading on spiritual issues and felt she could focus better.  In July 2002, she reported that she worked some seeing clients and that she was collecting data to write a book with which her husband was helping her.  It was noted that the appellant had a strong spiritual search and that she had great joy in sharing ideas and quiet times with others.

The evidence of record contains a written statement from the appellant's husband dated in August 2002.  He said that they had been married since 1982.  He stated that the appellant had symptoms that included relationship problems, depression, isolation, nightmares, intrusive thoughts, flashbacks, sleep disturbance and trust issues.  He also stated that the appellant seldom felt safe or secure.  

In September 2002, the appellant filed a Reconsideration Disability Report with SSA; she indicated that her PTSD had gotten worse because of stress, that she could not sleep soundly, that she was always anxious and irritable and that she became angry easily.  She asserted that her depression was worse and that she felt sad, cried easily, felt hopeless, did not want to connect with other people, and had become isolated.  She stated that she had terrible nightmares, that her appetite had decreased, and that her concentration was worse.

The appellant continued to receive treatment from the VA male psychiatrist who conducted her February 2001 intake assessment.  In February 2003, the appellant  reported that her ADHD was much improved when she took Dextroamphetamine regularly and that she focused better and could complete her tasks when on the medication.  She stated that she was working some, including a group for women who had had bariatric surgery.  In May 2003, she still saw the amphetamine as very helpful in keeping her focused and on track.  She stated that she was giving up her work due to health problems.  The appellant reported being very fond of her husband but said she was frustrated from their different lifestyles in that she was very people-oriented and wished to engage with her husband and others.  It was noted that she was very involved in reading and spiritual activities.  In August 2003, the appellant reported she continued to feel help from the stimulants in her ability to focus and get things done.  She said that she had more physical problems and related some to the side effects from the methotrexate she was taking.  She also said that she had given up on her work and would only volunteer as she was able.  She reported reading and writing.  It was noted that she looked more tired and was low on energy, but she still tried to be positive and upbeat.  An October 2003 non-visit note states that the psychiatrist had been asked to make a statement in relation to the appellant's application for Social Security benefits.  The psychiatrist stated that he had been prescribing medication to treat the appellant's ADHD and that she had responded well to the medication.  The psychiatrist further stated that he had seen a deterioration in the appellant related to her lupus and Sjogren's disorder and that the appellant had reported an inability to continue her work.  The psychiatrist further stated that he did not see her as disabled from the condition he treated and that it appeared that the appellant was having increasing symptoms from her medical problems.  In November 2003, the appellant reported to the psychiatrist that she was having more physical distress and she stated that she was having to stop work and apply for Social Security disability.  She reported always being in pain although she strived to keep a positive attitude; she said that she felt compassionate to others.  The appellant stated that, compared to her husband who watched television and used the computer, she was much more into "people things".

A June 2003 letter from the appellant's private treating internist at High Lakes Health Care states that the appellant did not have memory loss.  The physician also wrote that the appellant did have difficulty with concentration due to her pain.  An October 2003 letter from this physician states that she had known the appellant for more than five years and that she felt that the appellant was disabled due to her diagnosis of systemic lupus erythematosus (SLE) and presumed immune-mediated inflammatory disorder.  The doctor discussed several other medial diagnoses for the appellant and fatigue as contributing to her inability to work, but the doctor did not mention PTSD or any psychiatric difficulties.  A June 2004 letter states that this physician had been treating the appellant for depression and other health issues for over eight years.  The doctor stated that the appellant had not been able to work more than ten hours weekly for over 21 years.

Review of this private physician's treatment records for the appellant reveals that the appellant was seen for follow-up in July 2001; the physician stated that she had not treated the appellant since 1999.  The appellant was noted to report that she awakened at night with her hands swollen.  In November 2001, the appellant reported that she had cut back her work hours considerably and that she felt that she was not able to work at all.  The physician suggested that she apply for disability.  

The evidence of record contains Social Security disability records for the appellant.  She submitted a claim for disability insurance benefits that was received on February 10, 2003.  In that application, on a Form SSA-3368-BK signed by the appellant in December 2002, she stated in Section 3, Part A, that she had worked until 2002 as a psychotherapist and that she had worked five hours a day four days per week (20 hours per week).  She also stated that her rate of pay was $2000.00 per month.  The appellant described her job as involving interviewing, counseling, consulting, problem-solving, creating treatment plans and filling out insurance forms.  She also stated that, in the course of doing this job, she sat six hours per day; wrote, typed, and handled small objects three hours per day; and that she used a computer, did writing, and completed reports.

A Form SSA-2506-BK was signed by a psychologist in August 2003; the assessment was noted to cover the period from March 2003 to August 2003.  The psychologist listed the appellant's diagnoses as adult ADHD; major depressive disorder, panic disorder, and PTSD.  The psychologist characterized the appellant's degree of limitation as "mild" for restriction of activities of daily living, for difficulties in maintaining social functioning and for difficulties in maintaining concentration, persistence or pace.  Episodes of decompensation were noted as "none".  The psychologist stated that the appellant's husband had reported that she got along very well with her friends; that she drove; that she could remember and discuss TV shows; that she prepared meals; that she could remember and discuss what she read; and that she handled money responsibly.  The psychologist concluded that the appellant appeared to be functioning well mentally and that her mental condition was non-severe.  A consultation note was submitted by a medical doctor on August 25, 2003.  The physician stated that there were discrepancies noted between the claimant's account and third party accounts of her daily functioning.  The doctor wrote that the appellant portrayed herself as barely able to perform any activities while the third party stated that the appellant went grocery shopping, did other shopping, visited friends, drove, did some light housework chores, read and helped handle household money.  

The appellant submitted a Reconsideration Disability report (Form SSA-3441-F6) in September 2003.  She added four typed pages in which she said that her PTSD had gotten worse because of stress; that she could not sleep soundly; that she woke up every hour or two; that she was always anxious and irritable; that she got angry easily; that her depression was worse; that she felt sad and cried easily; that she felt hopeless; that she did not want to connect to other people; that she had become isolated; that she had terrible nightmares; that her appetite was decreased; and that her concentration was worse such that she was unable to accomplish much daily.  The appellant went on to describe her various physical conditions and impairments in detail.  She reported that her limitations included being unable to pay bills, cook or grocery shop.  She said that she lost things and was constantly trying to find them.  She said that nothing got accomplished - even little tasks that seemed simple.  She further stated that the tasks took her so long and used up so much energy that she did not even want to start.  For Question 11, the appellant described the changes in her daily activities.  She said that she was a therapist and loved her work; that she had lots of friends and social activities; and that she had hobbies, especially crafts.  The appellant further stated that she exercised regularly; met people for coffee; gardened; rode her bike; and kayaked.  She stated that she used to run a book club and that she used to run a support group for women.  She also stated that she used to cook, clean, do laundry, read, write, do calligraphy and do sketching.  The appellant said that she had had poetry published.  She said that she was unable to take care of animals anymore.  She said that she used to love going to the movies but that she was unable to sit still for that long or focus for that long without losing her train of thought.  She stated that she had to go to bed right after dinner so that she could not go out at night and therefore had no social life.  The appellant stated that all of these losses were so depressing and that all the things she loved to do were gone.

The Veteran was represented by an attorney in connection with her application for SSA disability benefits.  That attorney wrote a letter, dated in October 2003, in which she stated that the appellant had been diagnosed with ADHD and PTSD.  The attorney specifically stated that the appellant's mental disabilities were not, in themselves, disabling.  However, she said that they were significant and that the appellant was disabled by her combination of impairments.

A Form SSA-2506-BK was signed by a psychologist in December 2003; the assessment was noted to cover the period from March 2003 to December 2003.  The psychologist listed the appellant's diagnoses as ADHD and PTSD and characterized her degree of limitation as "none" for restriction of activities of daily living and difficulties in maintaining social functioning.  The degree of limitation for difficulties in maintaining concentration, persistence or pace was described as "mild".  The associated narrative report from the psychologist stated that there were many inconsistencies between the appellant's report and the statements of others, including her doctors.  The psychologist concluded that the appellant's mental condition was non-severe.

In January 2004, the report of a PTSD assessment that had been conducted by a private child and family therapist who had been recommended by the appellant's husband was received by the RO.  (In a statement submitted by the appellant in January 2005, she stated that the two men had worked together at Lutheran Family Services and that the therapist had suggested that he give the test to the appellant because it would be unethical for the appellant's husband to administer it.)  The appellant has stated that her husband was present during the assessment and that he assisted with her taking of the written test portion of the evaluation; however, this was not noted by the therapist in his report.  The therapist did note that the appellant reported experiencing nightmares and flashbacks and she said that she felt unsafe and preferred to stay home in an environment she could control.  She also reported experiencing hives, allergies, lupus flares, asthma, racing of her heart and anxiety several times a week.  She claimed her doctor did not want her to work and that, as recommended by her doctor, she had never been able to work more than 10 hours a week and had not worked in the past year.  It was noted that the appellant stayed at home a lot, avoided the phone, did not talk with anyone about the MST and avoided all thoughts and feelings of the events.  She said she sat close to an exit at restaurants, church and other gatherings.  She reported no interest in meeting people, being in groups, gatherings, or social functions and claimed staying home was preferable.  She stated she did not feel comfortable talking about the trauma and it was hard for her to let anyone get close to her because she was afraid of being violated or betrayed again.  She reported having problems with sleep and said she had daily (or almost every day) irritability or outbursts of anger.  She said she was sensitive and moody and that she had difficulty concentrating - some of the time for functioning and some of the time for emotions.  The therapist concluded that there was an extreme impact on the appellant's social and occupational functioning and noted that, as per her doctor's recommendations, she had not worked for about a year even though she had had several jobs in the past where she had to work for someone else and had to sustain gainful employment.  She had decided to go to school so that she would be able to work for herself and she obtained a Ph.D. in psychology, but claimed she was never really able to work more than ten hours per week.  

On mental status examination, the appellant was oriented to person, time, and place but she was described as having problems with short term memory.  Some evidence of lack of concentration was noted.  In summary, the therapist opined that the appellant was markedly impaired by her PTSD, that her dreams debilitated her daily life, that intense fears of being assaulted severely limited her ability to function in her daily life and that she viewed home as the only environment safe to her.  The prognosis was poor.  The therapist rendered an Axis I diagnosis of PTSD.  The therapist assigned a GAF score of 35 on Axis V.  On Criterion E, the therapist noted that most of the appellant's symptoms were first experienced shortly after military service and that the duration of these symptoms was chronic since 1969-1970.  For example, the appellant was said to have had a markedly diminished interest or participation in significant activities that encompassed more than 80 percent of such activities.  This was said to have an extreme impact with the appellant having little or no social functioning.

In February 2004, the appellant submitted several excerpts from internet sources including PTSD and Physical Health from the National Center for PTSD; Traumatic Stress in Female Veterans; and Posttraumatic Stress More Common in Women than Men.

The Veteran submitted her substantive appeal on a VA Form 9 in March 2004.  This document which included a lengthy written statement in which she detailed why she disagreed with the findings made during a prior VA examination and argued she should receive a 100 percent disability rating for her PTSD disability.

Review of the appellant's continuing treatment records from the VA male psychiatrist who initially assessed her in February 2001 reveals that the appellant reported, in February 2004, that the prescribed amphetamines helped her keep focused and that she could finish tasks.  She denied sleep problems.  She reported that she tried to keep active and that she enjoyed being out, but that she had a hard time getting her husband to be active.  She said she was an optimist and that she worked hard at it.  On mental status examination, the psychiatrist noted that the appellant smiled and was pleasant.

In July 2004, the appellant submitted a VA Form 21-8940; on that form, she stated that she had never worked fulltime; that she had worked as a therapist until 2004, at the rate of eight hours per week; and that her highest gross earnings per month had been $750.00.

In a July 2004 statement, the private therapist who had evaluated the appellant in January 2004 opined, based on his experience and his recently completed evaluation of the appellant, that she was not employable and should not seek employment that would exacerbate her PTSD symptoms.  The private therapist opined that with her diagnosis, the appellant would be most vulnerable to employment that would require her to be supervised by a male authority figure that could create a response in her involving intense fear, helplessness and/or horror.  The private therapist believed that the appellant's many years of history of PTSD symptoms would cause her to have intrusive distressing recollections of the disclosed rape incident and that these intrusive thoughts could adversely affect her job performance, task completion, and concentrated focus highly required for her field of employment.

Received in August 2004 were statements from six of the appellant's friends who all wrote that the appellant had been unable to work more than 10 hours per week during the past few years.  Two of the writers described themselves as a 'close friend' of the appellant and the years of friendship for four of the writers ranged from six years to eight years and from 15 to 26 years for the remaining two writers.

SSA records show that a favorable disability determination was issued in August 2004.  The appellant was found by SSA to be disabled due to primary diagnoses of diffuse diseases of connective tissue; systemic lupus erythematosus; or systemic sclerosis and sclerodoma; or polymyositis or dermatomyositis, and secondary diagnoses of disorders of muscle, ligament, and fascia.  The August 2004 Administrative Law Judge (ALJ) favorable decision found that the appellant was entitled to a period of disability starting from March 1, 2003.  The ALJ noted an opinion rendered by one of the appellant's private treating physicians who indicated that the appellant was unable to work five days a week, eight hours a day, due to intermittent fatigue, joint pain, muscle pain, recurrent fevers, and diarrhea.  Another treating physician noted that the appellant had begun to suffer fatigue, joint aches, and joint swelling several years before, with a progression to the appellant being no longer able to work.  Also supporting the ALJ's finding were observations by the appellant's VA male psychiatrist who, in October 2003, had noted the appellant's deterioration due to lupus and the reported observations of her husband as to her fatigue and limited capacity.

In a September 2004 VA treatment record, it was noted that the appellant remained very pained and upset due to her shingles condition.  Her mood was found to be better and she indicated she felt in better control, although her herpes and chronic pain remained major problems.  The diagnoses included PTSD and ADHD.

The appellant underwent a VA psychological examination in September 2004; the female examining psychologist reviewed the claims file and the appellant's medical record.  The appellant reported she had been unable to work more than five to ten hours a week for many years due to the sexual harassment and rape she had suffered in service.  She reported having recurring nightmares averaging ten in the prior month; these nightmares were of someone following her with a knife.  The appellant said that she would become enraged for no reason and would fly off the handle.  She said that she and preferred to isolate and that she was unable to form relationships with people.  She said that she was only able to sleep two to three hours at a time.  The appellant reported that she had difficulty concentrating; that she was easily startled; and that she had stopped working two years before because she did not want to be around people.  The appellant said that her PTSD symptoms were triggered by the presence of men and that she did not trust people.  She reported she suffered from depression and that she took Prozac.  She denied suicidal ideation and said that she believed her depression was related to her PTSD.  She said that she had received a nationally-recognized certificate to practice as a forensic psychologist.  She stated that she had been married to her husband since 1982, and that at times she felt close to him and at other times she felt apart from him.  She also stated that her husband, a Vietnam veteran and mental health counselor, suffered from PTSD and that it was hard to communicate with him.  She reported a daughter from her first marriage who was 32 years old.  She stated that she had not been fully employed since 1977 - when her treatment for Grave's disease began, and that her current medical conditions, including Grave's disease, lupus, and shingles prevented her from full-time employment.  She reported that she provided mental health counseling for about five hours a week, usually to women, and her leisure activities included watching television, using a computer, reading, and spiritual activities.  She also said that she took a writing class via the internet.

On mental status examination, the appellant was described as neatly groomed, pleasant, and friendly.  She was cooperative, alert, and oriented to time, place, person, and reason for the VA examination.  She became tearful momentarily when asked about her MST.  The examiner noted that the appellant's mood appeared to be bright, in spite of her momentary tearfulness; that she spoke fluently and showed no abnormalities of speech; that her affect was wide in range and generally congruent with thought content; that although her thought process was somewhat tangential and circumstantial she responded well to redirection to focus on the topic under discussion; that her eye contact was good; and that she showed no evidence of abnormal perceptions or psychotic thought processes.  The appellant registered three of three objects and recalled two out of three objects after a brief delay; her long term memory appeared intact.  Her fund of knowledge was described as average, and her social judgment and capacity for insight appeared intact as evidenced by her appropriate response to pertinent questions.  The appellant's interpretation of proverbs reflected capacity for abstraction.  Her overall cognitive functioning was intact.  The examiner rendered Axis I diagnoses of posttraumatic stress symptoms, mood disorder secondary to multiple medical conditions and ADHD.  A GAF score of 75 on Axis V was assigned solely for the PTSD disability; the examiner also assigned an overall GAF score of 60 on Axis V.

After comparing the appellant's self-report during the examination with the progress notes from her claims file and treatment records, the VA examiner concluded that the her difficulty in pursuing full time employment was clearly related to her medical condition as opposed to her PTSD symptoms.  The VA examiner summarized that the results of the evaluation showed no worsening of the appellant's PTSD symptoms when compared to her last examination and that the appellant' symptoms were judged to be at the subclinical level.  The VA examiner concluded that the appellant showed no clinically significant impairment in social functioning and that her employment history of less than five to ten hours per week was clearly related to her non-service-connected chronic medical conditions and unrelated to her service-connected PTSD.  The VA examiner also concluded that the appellant's ADHD and depression were not related to her PTSD symptoms.

The VA examiner went on to state that the results of the evaluation indicated that there was a strong tendency on the part of the appellant to create a negative impression regarding the evaluation of the PTSD symptoms reported by her and opined that this tendency was driven by clear external incentives.  The examiner provided several reasons for the conclusion that the appellant showed no clinically significant impairment in her social functioning: (1) the appellant had a network of buddies who knew her well enough to submit statements in support of her unemployability; (2) the appellant was in a stable marriage of 22 years; (3) her work as a counselor to women required skillful interactions and a desire for such interactions; and (4) the appellant's VA treating psychiatrist's description of her as being very people-oriented.  

The claims file includes various documents generated by the appellant that express her feelings of anger, shame, humiliation, hurt, disbelief and outrage at the contents of the report of the September 2004 VA psychological examination.  In an October 2004 letter, the appellant discussed her disagreement with the VA examiner who had conducted the VA examination in September 2004.  She submitted a letter from her treating private internist at High Lakes Health Center who reported she had been treating the appellant for depression and health issues for over eight years, and that the appellant had not been able to work more than 10 hours weekly for over 21 years, and had not been able to work at all for the past two years.  The physician did not explain how she knew about the daily activities of the appellant or the extent of the appellant's capabilities years before she started to treat the appellant.

In a November 2004 written statement, the appellant's husband (who is himself a counselor) reported he had known the appellant since 1977, and that he had been married to her since 1982.  He reported they were partners in a counseling business.  He said that he could attest to the fact that the appellant had not been able to work more than ten hours a week since the time they met and that currently she could not work at all.  He said he had witnessed her PTSD symptoms ever since they met, and that she had anger and rage, isolated herself, and had been treated for chronic major depression, nightmares, and flashbacks.  The husband reported that he had witnessed how she reacted around people and that it took a lot for her to trust anyone.  He also stated that she reacted to triggers that reminded her of her several rapes and episodes of long-term sexual harassment.  He reported that she sat in the back of movie theaters so no one could sit behind her, and in restaurants she had to sit with her back to the wall.  He also indicated that the appellant was very reluctant to tell about these rapes and sexual harassment in service because she tried to avoid reliving those experiences and saw VA as an extension of the military that had violated her in the first place.  

The appellant subsequently underwent a VA examination that was conducted by two psychiatrists in January 2005; the examiners reviewed the appellant's records.  The appellant's husband was present during the examination.  The examiners discussed some inconsistencies with the appellant.  The appellant stated that, in the course of her treatment for ADHD and depression with the male VA psychiatrist since February 2001, she found it difficult to discuss the PTSD-related sexual trauma with him and therefore her sessions with him did not focus on this.  The examiners pointed out that it was this male psychiatrist who referred the appellant for a PTSD evaluation with a woman psychiatrist that took place in April 2001.  No response to this by the appellant was recorded.  After reviewing the appellant's history and record, the examiners believed that it was likely that she was underestimating the contribution of some of her early life experiences vis-à-vis her current life difficulties.  However, the examiners concluded that the appellant met the criteria for PTSD based on her MST rather than on her prior life experiences.  

On mental status examination the appellant was described as being neatly groomed, having good eye contact and having spontaneous speech that was goal-directed.  She was described as having a somewhat dramatic flair to some of her descriptions of her difficulties and of how distressing the traumatic experiences were, but otherwise she had a somewhat blunted affect.  Her mood appeared slightly tense and dysthymic.  She had impaired concentration, difficulty remembering three out of three objects after a few minutes, and had difficulty performing simple calculations.  She was aware of current events, interpreted a familiar proverb abstractly, and exhibited no evidence of psychosis or suicidality.  The examiners rendered Axis I diagnoses of PTSD; attention deficit disorder; probable history of panic attacks with agoraphobia; and per given history, a possible distant history of anorexia.  The examiners listed extensive medical problems including shingles, Sjogren's syndrome/lupus/undifferentiated connective tissue autoimmune disease, colitis, and some type of esophageal inflammation on Axis III.  On Axis V, the examiners estimated a GAF score of 45.  

The examiners noted that the appellant was unable to complete post-graduate work in a public educational setting, instead finding it so difficult to perform in public settings that she took course work by correspondence, and consequently, has a psychology doctorate from a school which is not accredited nationally.  They noted that she engaged primarily in solitary activities at home because it was difficult for her to interact in other settings, though she did find it helpful to focus away from her own symptoms on other people.  The appellant was said to have made some effort to practice psychology either at home or, very briefly, in an office with her husband and his friend, but was unable to do so because of the male clients being treated and how distressing she found it to be around them.  Her main activities were said to be knitting and reading.  The examiners also noted that the appellant was apparently quite disabled by her physical problems.  The VA examiners further noted that, although a GAF score is difficult to break down into different components, it was unlikely, if the appellant had not had any PTSD symptoms, that her GAF score would be higher than 55 to 60.

In January 2005, the appellant submitted a typed three-page statement that essentially was a point-by-point rebuttal of the September 2004 VA psychological examination report.  She said she was ashamed to talk about what happened to her in service with the male psychiatrist who began treating her in February 2001, and that she saw the female VA psychiatrist in April 2001, because "she was filling in" for the male psychiatrist.  The appellant stated that she mostly talked about her medications with the male VA psychiatrist and that she had asked to talk with a female social worker who had told her that a group would be most helpful but there were no groups with female veterans only all-male veteran groups.  However, as detailed elsewhere in this document, the contemporaneous records from VA from February and April of 2001 tell a different story and do not support the appellant's version of events.

In addition, the appellant submitted several excerpts from various sources she found on the internet regarding PTSD, sexual assaults in service, sexual harassment in service, and rapes committed in service.  She also submitted copies of her educational certificates.

A VA treatment record dated in February 2005 showed that the appellant was very intense and anxious; the treating VA male psychiatrist noted that the appellant reviewed the prior VA examination and her emotions resulting from it.  She reported having to relive the military experiences of rape and harassment and the psychiatrist noted that she used a lot of religious language to assure herself.  A November 2005 outpatient primary care note indicates that the appellant, during the review of systems, denied having cognitive difficulties, hallucinations, and depression.  A November 2005 mental health note written by a female social worker indicated that she had met with the appellant briefly to discuss treatment options.  The appellant reported that she was seeing a woman social worker at VOC for treatment and that she was interested in group therapy.  She said that she would like to meet other women and learn to manage her life more effectively.  

Review of the appellant's Vet Center records reveals that she reported having experienced sexual harassment as well as sexual assault while on active duty.  She reported that she had been in private practice in Oregon, but had become very ill one year before with lupus.  The appellant was noted to appear to be a little nervous.  Her affect was labile and her speech was pressured.  The appellant complained of depression; she was noted to have a good support system.  

On November 23, 2005, the appellant underwent an initial mental health assessment that was conducted by a male VA psychiatrist.  She described having PTSD symptoms of recurrent depression, distrust of men and a distant history of panic attacks.  The psychiatrist note that the appellant had been fairly stable over the past two years and that she had been seen quarterly by the male VA psychiatrist who had been treating her since February 2001, and who the appellant described as also a friend.  The appellant reported having had a part-time practice of ten hours per week and said that she had been married for 30 years.  She described her MST and denied any suicidal or homicidal ideation.  On mental status examination, the appellant was alert and oriented with a mildly depressed mood and an energetic affect.  The psychiatrist stated that the appellant was readily engageable in the interview.  She expressed no suicidal ideation and she had no psychotic symptoms.  Her cognition was intact and her judgment and insight were good.  The psychiatrist rendered Axis I diagnoses of ADHD, recurrent depression and history of PTSD; this assessment was also reflected in treatment notes dated thereafter until June 2009.  On Axis V, the psychiatrist assigned a past year GAF score of 80 and a current GAF score of 75.  The psychiatrist also noted that the appellant had many strengths which included being motivated, resourceful and insightful, as well as having a sense of humor.  

The appellant's VA treatment records include a rheumatology note dated December 15, 2005.  The male rheumatologist noted the appellant's report on her activity; the appellant said that she worked out on a treadmill and an elliptical trainer fairly regularly.  She also said that she performed her housework, that she cooked, that she read and that she tried to write.  She was described as finally disabled in 2004 because of pain and fatigue and other symptoms.  On physical examination, the appellant was described as a talkative pleasant woman.  Her speech was noted to possibly be a little pressured.

Review of the appellant's Vet Center records reveals that she discussed feeling upset over her relationship with her sister and mother; her mother had passed away in October 2005.  The therapist noted that the appellant appeared to be in good spirits; her affect was bright and her speech was pressured.  The appellant was to continue with the self-esteem group.  In June 2006, the appellant discussed feeling pretty good about life in general.  Her file was closed later that month and her case was transferred to the VAMC behavioral health service.  Her psychosocial focus was noted to have been MST and family conflict.  The therapist stated that the appellant's prognosis was good.

The male VA psychiatrist who evaluated the Veteran in November 2005 went on to treat her through 2009.  His notes indicate that he saw the appellant in February 2006; she said that her mood had been stable despite the recent death of her mother.  She said that she was close to her brother, but had little contact with her sister or daughter.  The psychiatrist stated that the appellant's last GAF score had been 70 on November 23, 2005.  In May 2006, the appellant reported that she had been sleeping excessively.  She said that her main stressor at this point was litigation against her sister in Arizona over their mother's estate.  The psychiatrist stated that the appellant's last GAF score had been 65 on February 16, 2006.  The psychiatrist noted, in July 2006, that the appellant had rejected a proposal that she join a group at the Vet Center.  She reported frustration in her attempts to initiate counseling with a therapist there.  On mental status examination, the appellant was alert, oriented and engageable.  Her mood was mildly depressed and her affect was effervescent.  There was no suicidal ideation.  Her cognition was intact.  The psychiatrist stated that the appellant's last GAF score had been 65 on May 18, 2006.  In September 2006, the appellant reported that she was feeling relatively well.  She said that she had given over the issues with her sister to an attorney and that she tried not to dwell on that.  She also said that she was pursuing her hobbies and not expecting perfection.  The appellant reported that she was tolerating her medications without problems and that she continued with the d-amphetamine.  On mental status examination, the appellant was alert and oriented.  Her mood was mildly depressed and her affect was full range.  Her thought processes were goal-directed and logical.  There were no psychotic symptoms.  Her cognition was intact.  No suicidal ideation was voiced by the appellant.  An October 2006 addendum to this note stated that the psychiatrist had spoken with the appellant's VOC counselor who stated that the appellant had followed up inconsistently there.  They agreed that the psychiatrist would encourage her to follow up with the MST therapist at VA.

In January 2007, the appellant reported feeling relatively well; she said that she still had episodes of depression, but for the most part she was well.  She said she was spending more time in solitary activities such as reading and writing.  She said that she enjoyed this.  The appellant's mood was described as euthymic and she denied suicidal ideation.  On mental status examination, she exhibited a normal thought process and her thought content was normal and logical.  There were no hallucinations or delusions.  Her strengths were said to include that she was motivated and that she had good social support.  The psychiatrist stated that the appellant's last GAF score had been 70 on September 11, 2006.  The appellant again reported that she was doing well in April 2007.  She stated that she occasionally had an episode of one to three days of depression, but said this was without suicidal ideation or significant vegetative symptoms and resolved spontaneously.  She said she had no insomnia.  On mental status examination, the appellant did not exhibit any psychotic symptoms.  There was no suicidal ideation.  Her cognition was intact.  The psychiatrist stated that the appellant's last GAF score had been 65 on January 23, 2007.  In August 2007, the appellant reported that she was doing well except for some increase in anxiety; her mood had been stable.  Her sleep and appetite were described as okay.  She said that she felt that she was doing well cognitively.  The psychiatrist described the appellant as engageable and, as usual, friendly and interactive.  The psychiatrist stated that the appellant's last GAF score had been 60 on April 24, 2007.  In October 2007, she was noted to continue to manage well.  Sleep was described as variable but usually adequate.  Her mood as stable and she was getting along well with her husband.  The psychiatrist stated that the appellant's last GAF score had been 65 on August 2, 2007.  

In January 2008, the appellant said that she was feeling relatively well; her main concern was her struggle with a thyroid problem.  The psychiatrist stated that the appellant's last GAF score had been 65 on October 30, 2007.  In April 2008, the appellant reported that she was very fatigued, probably as a result of her recently diagnosed thyroiditis.  She said the condition was having an effect on her mood and that she was more irritable, more depressed and sleeping up to 18 hours per day.  On mental status examination, the appellant's mood was described as moderately depressed and anxious.  There was no suicidal ideation and there were no psychotic features.  The appellant's cognition was intact.  Her judgment and insight were good.  The psychiatrist stated that the appellant's last GAF score had been 65 on January 22, 2008.  The appellant was subsequently seen in June 2008; she said that she was still struggling with fatigue although it was somewhat improved.  She said that she was no longer having crying spells and that she felt more optimistic.  On mental status examination, her mood was described as mildly depressed.  The psychiatrist stated that the appellant's last GAF score had been 60 on April 10, 2008.  In October 2008, the appellant was noted to continue to struggle with anxiety and episodes of depression.  In general she was coping okay and maintained a positive relationship with her husband.  No suicidal ideation was present.  The psychiatrist described the appellant as alert, oriented, friendly and engageable.  Her mood was mildly depressed and her affect was mildly anxious.  Her cognition was grossly intact and her judgment and insight were good.  The psychiatrist stated that the appellant's last GAF score had been 68 on June 3, 2008.  

In September 2008, the appellant's husband submitted a statement that was exactly duplicative of the statement he had submitted in November 2004.  The current version was dated in October 2007.

In October 2008, the appellant submitted a VA Form 21-8940.  She stated that she had worked ten hours per week performing therapy at a counseling firm from June 1996 until June 2004; she also stated that she had lost 30 hours per week due to illness.  She put June 2004 as the date she became too disabled to work.  That same month, the appellant submitted a VA Form 21-4192.  She again stated that she had worked from June 1996 until June 2004, performing therapy and that she had worked 10 hours per week.

In December 2008, copies of private medical treatment records were submitted to the RO.  These records related to treatment for her carpal tunnel syndrome and low back pain.  An April 2004 note reflected that the appellant was being seen for a consultation regarding pain management.  The health care provider was a male physician; he went over the history of the appellant's illness, her past medical history, medications, allergies and social and family histories.  Under the heading of social history, the appellant was noted to be married to a case manager for Lutheran Family Services.  The consulting physician noted that the appellant had been raped while on active duty and that she had worked for over 20 years as a counselor.  The consulting physician also noted that she had never been able to work more than ten hours per week due to fatigue, fevers and presumed lupus.  Under the heading of family history, the physician noted that the appellant's sister suffered from significant depression and that her mother and stepfather had been alcoholics.  On physical examination, she was noted to be very animated and verbose.  The physician encouraged her to remain physically active.  A June 2004 follow-up note stated that the appellant's mood had been good and that she had been active.  

The appellant underwent another VA psychological examination in January 2009; the examination was conducted by a female psychologist who reviewed the appellant's records.  The appellant reported PTSD symptoms of nightmares with sleep disturbance, irritability, angry outbursts and trust issues that continued to interfere with her life.  She said she was isolated from other people and estranged from her daughter.  The appellant reported experiencing emotional numbing, ongoing problems with depression and being unable to work more than a few hours per week at her profession.  She said that she did not feel safe anywhere, that she had a sense of a foreshortened future, that she had frequent nightmares and that she had trouble staying asleep.  She indicated that her symptoms were constant and affected her total daily functioning with resultant complete disability in terms of working as a psychologist.  She said that her PTSD symptoms interfered with her family life and with her friendships.  The appellant described her relationship with her husband as "great".  She denied any psychiatric history in her family and reported no psychotherapy in the past year.  She said she had not been hospitalized for psychiatric reasons and that she had not made any emergency room visits for her psychiatric problems.  The examiner noted that since the appellant developed her mental condition, there had been major changes in her daily activities such as reduced energy and ability to interact with other people.  Exhaustion and higher arousal levels were said to add to irritability and sleep problems.  The appellant stated that she was currently not working and that she had not been working for two years because she was mentally incapable of working.  The appellant reported having recollections of the trauma whenever she was in groups of men which in turn made her feel afraid and timid.  She said she experienced fear symptoms with memories when another woman described experiencing sexual trauma.

On mental status examination, the appellant's appearance and hygiene were described as appropriate.  Her orientation was within normal limits.  She displayed a depressed mood which was described as near-continuous and not affecting her ability to function independently.  Communication was within normal limits.  Panic attacks were said to occur once a week.  No suspiciousness was present.  The appellant did not have a history of delusions or hallucinations and no delusions or hallucinations were observed.  Obsessional rituals were absent.  The appellant's thought processes were appropriate and her judgment was not impaired.  Her abstract thinking was normal.  The appellant displayed a mild impairment of memory.  Suicidal and homicidal ideation was absent.  The examiner rendered Axis I diagnoses of PTSD and major depression and noted that the symptoms from these separate illnesses were overlapping and could not be delineated from each other.  The examiner assigned a GAF score of 60 on Axis V.  The examiner noted that the appellant did not appear to pose any threat of danger or injury to herself or others and that she had no difficulty understanding commands.  The examiner also noted that the appellant had multiple disabling physical conditions.

In January 2009, the appellant was seen by her treating VA psychiatrist and reported that she was still struggling with nightmares and that she was having some increased depression.  The psychiatrist stated that the appellant's last GAF score had been 68 on October 21, 2008.  The clinical assessment was ADHD, improved on meds; major depression increased with stress; and history of PTSD with increase in nightmares.  In June 2009, the appellant reported that she was doing relatively well and that her mood had been stable.  She reported that chronic pain had been a problem.  On mental status examination, her mood was mildly depressed and her affect was full range.  She had no suicidal ideation and her cognition was intact.  The psychiatrist stated that her last GAF score had been 50 on January 22, 2009.

The appellant's husband submitted another written statement in May 2009.  He said that she continued to exhibit symptoms of PTSD and that she was never able to work more than ten hours per week.  He also stated that he had seen a severe startle response; an inability to trust any and all authority figures; and an inability to deal with males.  He further stated that the appellant had nightmares, night sweats and difficulty sleeping through the night.  Her symptoms were said to include intrusive thoughts and three to four anxiety attacks per week.  He said that the appellant could not tolerate crowds and that she had problems with close relationships, as well as a constant startle response and nightmares most every night.

In October 2009, the appellant was seen by another male VA psychiatrist.  The appellant reported that she was having violent dreams five nights a week.  She said that she had been raped in the military and that the dreams were on this theme.  She stated that she had had these for years.  The psychiatrist indicated that it was unclear why the nightmares had not come up or been treated in the past.  The appellant also reported seasonal affective disorder symptoms of increased sleep, increased appetite and low energy.  On mental status examination, the appellant's speech was coherent and her psychomotor level was normal.  Her attitude was pleasant and friendly and her affect was appropriate to content.  Her thought processes were normal.  She did not have any delusions, hallucinations, suicidal ideation or homicidal ideation.  She was alert and her insight and judgment were good.  The psychiatrist stated that the appellant's last GAF score had been 65 on June 23, 2009.  

In January 2010, the appellant was seen by yet another male VA psychiatrist.  The psychiatrist noted that when the appellant was depressed her symptoms included social isolation, increased sleep, low appetite, low energy, low interests, poor concentration and frustration but no suicidal ideation.  The appellant was noted to not have any hospitalizations or suicide attempts.  She said there was no family history of mood disorders.  She rated her depression as currently 7/10.  She reported variable sleep with mid-cycle awakening and low energy.  There was no history of mania.  The two discussed the appellant's course of depression over the years.  She stated that her PTSD symptoms were primarily the nightmares.  The appellant reported good adherence to medications and denied side effects from the medications.  She denied suicidal ideation.  On mental status examination, the appellant was cooperative with good eye contact and normal rate and rhythm of speech.  There was no psychomotor agitation or retardation. There were no abnormal movements.  Her mood was reported as depressed and her affect was described as bright and engaged.  The appellant's thought processes were logical and linear.  Her thought content did not include any suicidal or homicidal ideation, any visual or auditory hallucinations or any obsessions or delusions.  She was fully awake and alert and oriented times three.  She had good memory for recent and remote events, her abstraction was normal and there was no suggestion of cognitive deficit during the interview.  The psychiatrist rendered an assessment of depression, recurrent; PTSD from MST; chronic pain; and ADHD treated for many years.  The psychiatrist noted that the appellant presented as less depressed than her report.  

Review of the appellant's Vet Center record reveals that she was seen in March 2010.  In May 2010, the appellant reported never working more than 10 hours a week due to her PTSD and declining health.  She was noted to currently be spending her time writing poetry, painting, doing crafts, reading and enjoying her solitude.  In June 2010, she had an individual visit with an MST counselor.  The appellant reported that she was working on her nightmares and she complained of anger.  The therapist noted depression by history; PTSD by history; panic attacks with the last one being one month ago; and nightmares at least once a week.

The appellant submitted a written statement in May 2010.  She declared that she was not able to work directly due to her PTSD and that if it were not for her medications, she would have killed herself a long time ago.  She stated that she had severe panic attacks on a daily basis and that she was in constant fear that she might be raped again.  The appellant further stated that she had periods of anger that seemed to come from nowhere and that she did not trust anyone, especially males.  She indicated that she was unable to plan anything due to anxiety.  The appellant contended that she should be rated as 100 percent, total and permanent.


B.  Claim for an increased initial rating for PTSD

The law provides that disability evaluations are determined by the application of a schedule of ratings that is based upon an average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  In addition, the Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether they were raised by the appellant or not, as well as the entire history of the Veteran's disability in reaching its decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

In the evaluation of service-connected disabilities, the entire recorded history, including medical and industrial history, is considered so that a report of a rating examination, and the evidence as a whole, may yield a current rating which accurately reflects all elements of disability, including the effects on ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  In this case the evidence reviewed includes the reports of the VA PTSD examinations conducted in September 2004, January 2005, and January 2009; the reports of VA treatment dated between February 2001 and January 2010; the reports of Vet Center treatment dated between September 2005 and June 2010; the undated report of a private child and family therapist evaluation that was received in January 2001; and various written statements submitted by the Veteran, her attorney and various third parties, including her husband.

While a veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, supra.  In determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings, per Hart v. Mansfield, supra, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the claim and appeal.

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

Further, in determining the appropriate disability rating, the Board must consider whether the case should be referred for extra-schedular consideration pursuant to 38 38 C.F.R. § 3.321(b)(1).  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, length of remissions, and the veteran's capacity for adjustment during periods of remission.  38 C.F.R. § 4.126(a).  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  However, when evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation on the basis of social impairment.  38 C.F.R. § 4.126(b).

When it is not possible to separate the effects of a service-connected psychiatric disorder from a non-service-connected psychiatric disorder, 38 C.F.R. § 3.102 (requiring favorable resolution of reasonable doubt) dictates that all signs and symptoms be attributed to the service-connected psychiatric disorder.  Mittleider v. West, 11 Vet. App. 181, 182 (1998).

The current regulations state that, under the General Rating Formula for Mental Disorders, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.

A total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, will be rated as 100 percent disabling.

Under 38 C.F.R. § 4.130, the nomenclature employed in this portion of the rating schedule is based upon the DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition, of the American Psychiatric Association (DSM-IV).  As indicated in Carpenter v. Brown, 8 Vet. App. 240, 242 (1995), the GAF is a scale reflecting the psychological, social and occupational functioning on a hypothetical continuum of mental health - illness, and a 51-60 rating indicates moderate difficulty in social, occupational or school functioning.  The DSM-IV describes a GAF score of 51 to 60 as reflecting a moderate level of impairment, e.g., flattened affect, circumstantial speech, occasional panic attacks, or moderate difficulty in social, occupational or school functioning, e.g., having few friends or having conflicts with peers or co-workers.  See 38 C.F.R. § 4.130.  See also Cathell v. Brown, 8 Vet. App. 539 (1996); and Richard v. Brown, 9 Vet. App. 266, 267 (1996), wherein the Court stated that a "GAF of 50 is defined as 'Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).'"  Between February 2001 and January 2009, the appellant's GAF score ranged from 35 to 80, with the vast majority (17/22) of the scores falling in the 60 to 70 range.

After reviewing the evidence of record, the Board finds that the clinical evidence as measured against the applicable rating schedule does not support the Veteran's assertions that she is entitled to an evaluation in excess of 50 percent.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  Throughout this appeal, the appellant has written that her PTSD symptoms are extensive, constant and severe and include nightmares, difficulty sleeping, panic attacks and an inability to deal with males or authority figures.  However, review of the records from her treating psychiatrists at VA does not reflect comparable complaints or reports of said symptoms.  Review of the appellant's Vet Center records does not reflect comparable complaints or reports of said symptoms either.

Despite the appellant's recent statement that she would have killed herself years ago but for her medications, voluminous numbers of mental status examinations conducted during outpatient treatment during the appeal period contain findings that the appellant denied suicidal ideation and homicidal ideation.  She was never found to be other than alert and oriented in all spheres and her thought processes were always described as logical, linear and goal-oriented.  The record does not contain any findings of auditory or visual hallucinations.  No impairment of thought processing or communication has been demonstrated in the record between February 2001 and June 2010.  Furthermore, the appellant has been able to be an active advocate for herself in connection with both her VA claims and her SSA claim throughout the appeal period - as evidenced by the large amount of paperwork filled out by the appellant and her substantial amount of correspondence related to her disability claims.  

Under the DSM-IV, a GAF score between 51 and 60 represents "[m]oderate symptoms (e.g. flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning (e.g. few friends, conflicts with peers or coworkers)."  The evidence of record does indicate that the Veteran has several friends, at least of whom described themselves as close friends.  Likewise, the record shows that, while she and her husband have claimed large numbers of panic attacks, said attacks are occasional in frequency.  For example, the June 2010 Vet Center record reflects that it had been one month since she had experienced a panic attack.  Furthermore, there is no documented clinical finding of any instance of gross impairment in thought processes or communication; any persistent delusions or hallucinations; any grossly inappropriate behavior; any danger of hurting herself or others; any inability to perform activities of daily living (including maintenance of minimal personal hygiene); any disorientation to time or place; or any memory loss for names of close relatives, own occupation, or own name at any time during the appeal period.

The Board acknowledges that the Veteran, in advancing this appeal, believes that her PTSD disability is more severe than the currently assigned evaluation would indicate; however, there are no clinical findings congruent with the next higher evaluation for either rated time period for the PTSD disability.  Medical evidence is generally required to probatively address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, supra.  

However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, supra, at 1336 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Furthermore, the Board does note that both the appellant and her husband have worked as professional counselors.

The Veteran contends that the difficulties she has described her experiences due to her PTSD symptomatology should be evaluated as 100 percent disabling.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (interest in the outcome does not affect competency to testify).  

Competent evidence concerning the nature and extent of the Veteran's psychiatric disability has been provided by the medical personnel who have examined her during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports and the treatment reports) directly address the criteria under which this PTSD disability is evaluated.  As a result, the Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, supra (interest in the outcome of a proceeding may affect the credibility of testimony).  

The evidence includes the Veteran's statements and those of her husband asserting constant, extensive and severe PTSD symptoms since her separation from service.  The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, supra.   

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

In this case, there is no dispute that Veteran is competent to report her PTSD symptoms because she has personal knowledge as it comes to her through her senses and due to her training in psychology.  See Layno v. Brown, supra, at 470.  In any case, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  See Jandreau v. Nicholson, supra, at 1377 n.4 ("Sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.").  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination.

Here, the Board finds that the Veteran's reported history of continued extensive, frequent and severe PTSD symptoms, while competent, is nonetheless not credible.  First, emphasis is placed on the reported symptoms and the observations of the appellant's treating psychiatrists at VA between 2001 and 2010, as well as her Vet Center treatment notes dated between 2005 and 2010, in comparison with the reported symptoms and observations made during the evaluations that were conducted strictly for compensation inquiries, to include the January 2004 private evaluation.  The two worst GAF scores of record were generated in connection with the January 2004 private evaluation and the January 2005 VA C&P examination (which the Board notes was scheduled after the appellant complained that the September 2004 examination had been conducted in an unprofessional and unfair manner.  Next, emphasis is placed on the statements of the appellant to SSA concerning her activities and her symptoms versus what she has put in her written communication with VA. 

The appellant maintains that she is 100 percent disabled from PTSD, but very little mention is made of any of her psychiatric difficulties, including ADHD, in relation to her SSA claim.  In fact, the appellant's attorney before SSA explicitly stated, in a letter dated in October 2003, attorney specifically stated that the appellant's ADHD and PTSD were not, in themselves, disabling.  The psychologists and doctors who reviewed the appellant's SSA claim consistently evaluated her psychiatric symptoms as none to mild and her psychiatric condition as non-severe.  The August 2004 SSA ALJ decision that granted disability benefits doesn't include consideration of the appellant's psychiatric status as a factor in finding her to be disabled.  In addition, discrepancies noted between the appellant's account of her daily functioning and third party accounts of her daily functioning.  A doctor wrote that the appellant portrayed herself as barely able to perform any activities while the third party stated that the appellant went grocery shopping, did other shopping, visited friends, drove, did some light housework chores, read and helped handle household money and a psychologist wrote that the appellant's husband had reported that she got along very well with her friends; that she drove; that she could remember and discuss TV shows; that she prepared meals; that she could remember and discuss what she read; and that she handled money responsibly.  

A similar situation exists between what the appellant described as her activities and functioning during the January 2004 private evaluation and what she described during her VA treatment, as well as what she told SSA.  The private report describes an onset date of shortly after the appellant's military service for her extreme incapacitating distress and her little or no social functioning.  On the other hand for example, the appellant herself told SSA that before being disabled, she was a therapist and loved her work; that she had lots of friends and social activities; that she had hobbies, especially crafts; that she exercised regularly; that she met people for coffee; that she gardened, rode her bike and kayaked; that she used to run a book club; and that she used to run a support group for women.  She also stated that she used to cook, clean, do laundry, read, write, do calligraphy and do sketching.  She said that she used to love going to the movies and she complained about not having a social life anymore because of her disabilities. 

As for the onset date of shortly after service for the extreme symptomatology, the Board notes that the SSA ALJ decision reflects that the parties stipulated to a date of March 1, 2003, as the date the appellant ceased to engage in substantial gainful activity (SGA) which is the initial criterion for a finding of disability for SSA purposes.  In addition, a June 2000 treatment note from a male internist at the High Lakes Health Care facility states that the use of Adderall made the appellant feel remarkably more focused and calm on the inside as well as on the outside and productive in what she does.  The physician noted that the appellant tended to restrict her use of the medication except when she had "extremely long days" when she would use more.  

Furthermore, the appellant, and various third parties including her husband, a doctor and friends, have stated that she never worked more than ten hours per week.  In the Form SSA-3368-BK signed by the appellant in December 2002, she stated in Section 3, Part A, that she had worked until 2002 as a psychotherapist and that she had worked five hours a day four days per week (20 hours per week).  She also stated that her rate of pay was $2000.00 per month.  She also stated that, in the course of doing this job, she sat six hours per day - right after she said she worked five hours per day.  Then, in July 2004, the appellant submitted a VA Form 21-8940 in which she stated that she had worked as a therapist until 2004, at the rate of eight hours per week and that her highest gross earnings per month had been $750.00.  The appellant subsequently submitted another VA Form 21-8940 in October 2008.  She stated that she had worked ten hours per week performing therapy at a counseling firm from June 1996 until June 2004; she also stated that she had lost 30 hours per week due to illness.  She put June 2004 as the date she became too disabled to work.  That same month, she submitted a VA Form 21-4192.  She again stated that she had worked from June 1996 until June 2004, performing therapy and that she had worked 10 hours per week.   

Thus, the Veteran has been inconsistent in her history of her PTSD symptomatology; so has her husband.  Such inconsistency undermines the veracity of their statements.  Accordingly, the Board finds the appellant's statements and those of her husband asserting extreme PTSD symptomatology lack credibility and those statements are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although the Board must take into consideration a Veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Such a factual determination provides evidence against this claim, clearly indicating that neither the appellant nor her husband is an accurate or reliable historian.

Turning to the other third party statements of record, the appellant submitted six letters all dated in August 2004.  Five of these six letters specifically state cite to ten hours as how long the appellant worked per day - although how they knew exactly when the appellant was working in the privacy of her office was not delineated.  It any case, it follows that the appellant had conversations in 2004 with each of the authors of those letters.  The striking similarity of the content of these letters gives rise to questions about the reliability of the statements made by the appellant's friends/close friends.  Regarding issues of credibility, the Board notes that credibility can be affected by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor.  Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996).  The Board finds these friend statements to be facially implausible, biased and inconsistent with other evidence of record.  In analyzing credibility, the Board is justified in taking into account multiple factors, including possible bias and inconsistencies within the record.  Buchanan, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

On the other hand, review of the appellant's VA mental health treatment records and her Vet Center treatment records reflects a continuity of symptomatology that is consistent over time from 2001 to 2010.  In fact, only one of the 18 GAF scores recorded during that period falls below 60 - that being a 50 recorded in January 2009, that was followed thereafter a 65 in June 2009.  Furthermore, almost all of the appellant's psychiatric treatment was provided by just two male VA psychiatrists and the appellant described one of those men as being a friend during her November 23, 2005 VA initial mental health assessment.  These VA and Vet Center records are highly probative in comparison with the recollections and statements of the appellant over the years because they were generated with a view towards medical diagnosis and treatment, as opposed to the appellant's assertions made during an attempt to gain compensation benefits.  The former generally enjoys an increased reliability in the law, and the Board assigns such probative worth in this case.  See Rucker v. Brown, supra, at 73 (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision).

The clinical evidence as measured against the applicable rating schedule criteria does not support the appellant's assertions that she is entitled to an initial evaluation in excess of 50 percent.  Massey v. Brown, 7 Vet. App. 204, 208 (1994); Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  The VA and Vet Center reports indicate only mild to moderate symptoms and difficulty at most in the appellant's social and occupational functioning due to her PTSD disability.  The clinical assessments of record are considered persuasive as to the appellant's degree of impairment due to her PTSD since 2001 because they consider the overall industrial impairment due to that service-connected disability.

In summary, after a careful review of the evidence of record, the Board finds that the Veteran's PTSD disability picture does not more nearly approximate a rating in excess of 50 percent.  In reaching its conclusions, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, since the preponderance of the evidence is against the claim, that doctrine is inapplicable.

The Board has also considered whether the appellant is entitled to a referral for an extraschedular rating, which is a component of a claim for an increased rating under Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).  Under the provisions of 38 C.F.R. § 3.321(b)(1), the Under Secretary for Benefits or the Director of the C&P Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  Id.  

Therefore, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, supra.  The Board has considered the provisions of 38 C.F.R. § 3.321(b)(1) but finds no evidence that the Veteran's PTSD disability has caused marked interference with employment beyond that contemplated by the schedule for rating disabilities.  His psychiatric symptomatology has not rendered impractical the application of the regular schedular standards in this case.  

Specifically, the evidence does not demonstrate any period of psychiatric hospitalization or the need for any extensive treatment other than regular and routine medication and counseling.  Between 2001 and 2010, the Veteran was never hospitalized for any psychiatric treatment.  Further, there is no indication in the record that his PTSD disability alone has resulted in her inability to work or that the average industrial impairment from the disability would be in excess of that contemplated by the assigned rating.  

Even with complaints of sleep deprivation from nightmares, angry outbursts, irritability, lack of motivation, inability to form or maintain relationships, social isolation and fear of men, the Veteran has demonstrated the ability to keep track of numerous health care providers, appointments and medications for her multiple serious medical conditions; to manage her claim and appeal for SSA disability benefits; and to manage her VA appeal over the course of more than ten years.  The clinical evidence of record does not indicate that the appellant's PTSD symptoms preclude employment - rather it is her multiple serious medical conditions that keep her from working.  As a result, the manifestations of her psychiatric disability are not in excess of those contemplated by the initial 50 percent evaluation.  

Even accepting that the appellant experiences some occupational impairment, there is no indication in the record that the average industrial impairment from her PTSD disability would be in excess of that contemplated by the assigned rating on appeal.  The Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun, 22 Vet. App. at 15.  Therefore, the evidence does not show that the appellant's PTSD disability presents such an unusual or exceptional disability picture as to require referral for an extraschedular evaluation pursuant to the provisions of 38 C.F.R. § 3.321(b).  See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996) (when evaluating an increased rating claim, it is well established that the Board may affirm an RO's conclusion that a claim does not meet the criteria for submission for an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1), or may reach such a conclusion on its own).

Because this is an appeal from the initial rating for PTSD, the Board has considered whether an additional "staged" rating beyond the current 50 percent rating is appropriate.  The Board has not found any additional variation in the Veteran's symptomatology or clinical findings that would warrant the assignment of any additional staged rating for the psychiatric disability since the grant of service connection, effective in October 2001.  The record does not show any additional varying levels of disability for the PTSD.  The evidence of record therefore does not support the assignment of an initial evaluation in excess of 50 percent.  In sum, the preponderance of the evidence is against the claim for an initial rating in excess of 50 percent for the PTSD disability.  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total disability rating based on individual unemployability due to service-connected disability (TDIU) is part of an increased rating claim when such claim is raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that a veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  In this case, consideration of a TDIU award is addressed in the next section.

Because the weight of the evidence does demonstrate that the appellant, despite her PTSD symptomatology throughout this appeal, has been able to function independently without periods of violence or obsessive rituals or spatial disorientation or neglect of personal appearance and hygiene, has able to establish and maintain some relationships and has been evaluated as oriented in all spheres, the Board finds that the Veteran's complaints of her psychiatric symptoms, standing alone, are not sufficient to warrant a rating in excess of 50 percent pursuant to the applicable rating criteria for PTSD and that the schedular evaluation in this case is not inadequate.  As discussed above, there are higher ratings for the Veteran's PTSD disability, but the required manifestations in this case have not been demonstrated in the clinical evidence of record.  The Board further finds no evidence of an exceptional disability picture in this case.

In conclusion, the Board finds that equipoise is not shown, and the benefit-of-the-doubt rule does not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  As the weight of the evidence is against the Veteran's claim for an initial rating in excess of 50 percent for the PTSD disability, a higher rating must be denied.

C.  Claim for TDIU

A TDIU rating may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability it must be ratable at 60 percent or more, and if there are two or more disabilities at least one disability must be ratable at 40 percent or more and the combined rating must be at least 70 percent or more.  38 C.F.R. § 4.16(a).  38 C.F.R. § 4.19.

If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341.

In evaluating total disability, full consideration must be given to unusual physical or mental effects in individual cases, to peculiar effects of occupational activities, to defects in physical or mental endowment preventing the usual amount of success in overcoming the handicap of disability and to the effects of combinations of disability.  38 C.F.R. § 4.15.

To establish a total disability rating based on individual unemployability on the regular basis, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the appellant's service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For a veteran to prevail on a claim for a total compensation rating based on individual unemployability, the record must reflect some factor which takes the case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the appellant is capable of performing the physical and mental acts required by employment, not whether the appellant can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Factors to be considered are the veteran's education, employment history and vocational attainment (without consideration of his advanced age or of the effects of non-service-connected disabilities).  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

It is well established that, although laypersons are not considered capable of opining on matters requiring medical knowledge, they are permitted to provide personal observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, supa.  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Davidson v. Shinseki, 581 F.3d 1313 (2009).  In this case, for example, the appellant is competent to describe her difficulties with PTSD symptoms.

In this case, the appellant has only been granted service connection for PTSD.  The appellant's disability evaluation for that single disability has been 50 percent since the grant of service connection for PTSD.  Thus, the aforementioned TDIU requirement of a disability rating of at least 60 percent when there is a single disability has not been met at any time during the appeal period.

Thus, the Veteran does not meet the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a).  However, it is the established VA policy that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the C&P for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  A veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  

The appellant contends that she is unable to work because of her service-connected PTSD disability.  She has submitted written statements to that effect and has reported that she never worked more than eight to ten hours per week as a therapist.  In the VA Form 21-8940 the appellant submitted in July 2004, she stated that she had never worked fulltime; that she had worked as a therapist until 2004, at the rate of eight hours per week; and that her highest gross earnings per month was $750.00.

The evidence of record reflects that the appellant is in receipt of Social Security disability benefits; the associated records were obtained by the RO and added to the claims file.  In a Form SSA-3368-BK signed by the appellant in December 2003, she stated in Section 3, part A, that she had worked until 2002 as a psychotherapist and that she had worked five hours a day four days per week.  She also stated that her rate of pay was $2000.00 per month.  In her February 2003 application for SSA benefits, the appellant stated that she had closed her business in approximately December 2000, because of her medical condition.  She also stated that she continued to work on a part-time basis.  

An ALJ decision, dated in August 2004, states that it had been stipulated that the appellant had been disabled (for SSA purposes) since March 1, 2003, and that the appellant's systemic lupus erythematosus (SLE) and fibromyalgia disorders were severe.  The ALJ cited to the findings of the appellant's medical doctors and also indicated that these SSA benefits had been granted due to the appellant's fatigue; joint pain, aches and swelling; muscle pain; recurrent fevers; and diarrhea.  The ALJ stated that the appellant's VA mental health treatment provider had noted her deterioration due to her lupus condition, in October 2003.  The ALJ did not mention the appellant's PTSD as a factor.  

In fact, the attorney who represented the appellant before SSA stated, in an October 2003 letter to the Disability Determination Services, that the appellant's "mental disabilities are not, in themselves disabling."  The attorney went on to describe the mental disabilities as "significant" and to state that the appellant's physical conditions alone were disabling.  The attorney also essentially indicated that the appellant's attention deficit hyperactivity disorder (ADHD) and PTSD were included in her combination of impairments.  By stipulation, March 1, 2003 was cited as the date the appellant's period of disability began for SSA purposes.

The appellant submitted third party statements in August 2004, as described above.  She has also submitted written statements from her husband and herself.  Again, as discussed above, the Board does not find any of these statements to be probative.

The Board must determine whether the appellant is unable to secure or follow a substantially gainful occupation as a result of her service-connected PTSD disability.  The evidence of record, however, does not show that the appellant is unable to secure or follow a substantially gainful occupation due to her service-connected psychiatric disability.  There is evidence in the medical records which shows that the appellant is not capable of working based on her physical health as affected by her non-service-connected pathology.  The appellant has presented statements that she is incapable of working due to her service-connected PTSD disability.  However, the evidence of record, including SSA records, medical treatment records and the reports of VA examinations, indicates that the appellant experiences fibromyalgia, SLE, carpal tunnel syndrome and ADHD, among others, due to non-service-connected pathology, and that it is these problems that render her incapable of any sustained activity.

In addition, there no objective evidence of record showing that the appellant cannot work solely due to her single service-connected disability.  The PTSD disability has not produced any unusual physical or mental effects on occupational activities.  The service-connected PTSD disability has not led to any defects in physical or mental endowment that prevent the usual amount of success in overcoming the handicap of disability.  While the appellant might be precluded by her service-connected PTSD disability from working in a setting where she cannot avoid men, there is no objective evidence showing that the appellant's service-connected PTSD disability would preclude her from working in situations where she would be able to work by herself, with other women or with women clients.

In exceptional cases where schedular evaluations are found to be inadequate, consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability" is made.  The Board must find that the case presents such an exceptional or unusual disability picture, with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the Rating Schedule.  In these instances, the RO is authorized to refer the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for assignment of an extra-schedular evaluation commensurate with average earning capacity impairment. 38 C.F.R. § 3.321(b)(1).

The fact that a veteran is unemployed is not enough.  The question is whether her service-connected disability, without regard to her non-service-connected conditions (ADHD, generalized joint and connective tissue pathology, intestinal impairment, lumbar spine disorder and bilateral carpel tunnel syndrome) or her lack of work skills or advancing age made her incapable of performing the acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The appellant has not presented, nor has the Board found, circumstances that have placed this appellant in a different position than other veterans rated at a combined 50 percent level of disability.  To prevail on a claim based on unemployability, it is necessary that the record reflect some factor which takes the claimant's case outside the norm.  See 38 C.F.R. §§ 4.1, 4.15; Van Hoose, supra.  The appellant's service-connected PTSD disability has not been, in the Board's determination, so severely disabling as to have rendered her or the average person similarly situated unable to secure or follow substantially gainful employment, nor does the evidence of record reflect that the service-connected PTSD disability would render her individually unable to follow a substantially gainful occupation.  

In reaching this conclusion, the Board has considered 38 C.F.R. § 3.321(b) and 38 C.F.R. § 4.16(b), which provide that, to accord justice to the exceptional case where the schedular evaluations are found to be inadequate, an extraschedular evaluation commensurate with the average earning capacity due exclusively to the service-connected disability or disabilities may be assigned.  The governing norm of these exceptional cases is a finding that the case presented such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of regular schedular standards.

In this case, the Board finds the evidence in its entirety does not present such an exceptional or unusual disability picture as to render impractical the application of regular schedular standards.  For example, despite her reports of extreme severity of psychiatric symptoms, the appellant has never been psychiatrically hospitalized.  Considering the totality of the service-connected PTSD disability, the Board finds that the appellant could perform gainful employment.  Therefore, the Board finds that she is not entitled to a total evaluation under the applicable provisions of 38 C.F.R. Parts 3 and 4.

Moreover, the Court has held that, "if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Accordingly, the Board finds that the regular schedular standards applied in this case adequately describe and provide for the disability level for the appellant's service-connected PTSD disability, and that the grant of an extraschedular evaluation at any time for that disability - under either 38 C.F.R. § 3.321(b) or § 4.16(b) - is not warranted.  

In addition, based upon the guidance of the Court in Hart v. Mansfield, 21 Vet. App. 505 (2007), the Board has considered whether a staged rating is appropriate.  The Board has not found any variation in the appellant's service-connected symptomatology or clinical findings that would warrant the assignment of a total rating based on individual unemployability at any point in time in this case.

In summary, the appellant asserts that she is unable to work due to her service-connected PTSD disability, and that the evidence supports her claim for TDIU benefits.  She contends that she is unable to work because her service-connected psychiatric disability has severely compromised her ability to work and reduced her to marginal employment.  However, in considering the entire clinical history, the Board is unable to conclude that she is precluded from all forms of substantially gainful employment solely because of the single service-connected disability (PTSD).  Accordingly, the benefit sought on appeal is denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not applicable, and a total disability evaluation based on individual unemployability is denied.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).

ORDER

An initial evaluation in excess of 50 percent for PTSD is denied

A total disability evaluation based on individual unemployability (TDIU) is denied.


REMAND

A determination has been made that additional development is necessary in the current appeal as to the psychiatric disability.  Accordingly, further appellate consideration will be deferred and this case is REMANDED to the RO for action as described below.

The Veteran contends that she was exposed to Agent Orange when she was on active duty and stationed at Eglin Air Force Base (AFB) in Florida.  She contends that she was exposed to herbicides while at Eglin from February 1969 to July 1970.

A Veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  Service connection based on herbicide exposure will be presumed for certain specified diseases that become manifest to a compensable degree within a specified period of time in the case of certain diseases.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

In certain cases, service connection can be presumed if a veteran was exposed to a herbicide agent during active service.  Under the 2010 volume of the Code of Federal Regulations (C.F.R.), presumptive service connection is warranted for the following disorders: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea), and soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2010).

In addition, pursuant to a regulatory amendment published after issuance of the 2010 volume of the C.F.R., ischemic heart disease, Parkinson's disease, and hairy cell leukemia have been added to the list of presumptive disabilities.  See Final Rule, 75 Fed. Reg. 53,202-216 (Aug. 31, 2010) (to be codified at 38 C.F.R. § 3.309(e)). 

However, even if a Veteran is not entitled to presumptive service connection for a disease claimed as secondary to herbicide exposure, VA must also consider the claim on a direct service-connection basis.  Also, when a disease is first diagnosed after service but not within the applicable presumptive period, service connection may nonetheless be established by evidence demonstrating that the disease was in fact incurred in service.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The record does not reveal, and the Veteran does not contend, that she served in the Republic of Vietnam during the Vietnam era.  Nevertheless, Veterans who were otherwise exposed to such herbicides may also take advantage of those presumptive disease provisions in the law.  However, unlike Vietnam Veterans, they are required to prove that they were, in fact, exposed to herbicides during their military service.  That is, they do not enjoy the benefit of a presumption of exposure as do Vietnam Veterans.  38 C.F.R. § 3.307(a)(6)(iii).

The Veteran asserts that she was exposed to herbicides while stationed at Eglin AFB in Florida.  Her service there from February 1969 to July 1970 has been verified in her service personnel records.  

The Board takes judicial notice that records from the Agency for Toxic Substances & Disease Registry (ATSDR), a federal public health agency of the U.S. Department of Health and Human Services, in a Petitioned Public Health Assessment, show that between 1962 and 1970, the United States Air Force conducted tests at Eglin AFB to evaluate the effectiveness of spray patterns used in delivering various herbicides including Agent Orange.  Further, ATSDR records show that Agent Orange and other herbicides were stored at Eglin AFB.  See, e.g., www.atsdr.cdc.gov/hac/pha/eglin/egl-p2.html.

In addition, U.S. Department of Defense (DOD) materials reveal that the Eglin AFB was the site of testing of herbicide agents Orange, Purple, White, and Blue.  These documents reveal that Agent Orange was tested from 1962 to 1968; Agent Purple was tested from 1962 to 1968; Agent White was tested from 1967 to 1970; and Agent Blue was tested from 1968 to 1970. 

The VA Adjudication Procedures Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section 10 n, addresses the verification of exposure to herbicide agents in locations other than Vietnam or Korea.  The RO is supposed to request an herbicide exposure verification from DOD for the timeframe delineated by a claimant.  In this case, based on the appellant's information, the RO simply concluded that they were unable to concede exposure to Agent Orange without requesting a DOD herbicide exposure verification.  Furthermore, it is the policy of the VA Compensation and Pension Service for cases to be referred to the U.S. Army and Joint Services Records Research Center (JSRRC) where the claimed herbicide exposure location or dates were not on the DOD list or on the M21-1MR Korean DMZ list or where the evidence does not otherwise confirm exposure, in order to corroborate the Veteran's claimed exposure unless the claim was inherently incredible or clearly lacked merit. 

The Board notes that the RO did not consider the appellant's claim on a direct service-connection basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  In addition, although her claim was not inherently incredible and did not clearly lack merit, the RO did not follow the C&P Service's direction in handling claims relating to herbicide exposure based on locations other than Vietnam or Korea.  Based on the foregoing, the Board finds that the RO should attempt to verify the Veteran's alleged herbicide exposure at Eglin AFB, following the procedures provided by the C&P Service in Manual M21-1MR.

Therefore, to ensure full compliance with due process requirements, this case is REMANDED to the RO for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed.  

2.  Contact the appellant to obtain the names and addresses of all post-service medical care providers (private, VA or other government) who have treated her for her claimed neurological pathology.  After securing the necessary release(s), obtain all associated records.  

3.  To the extent an attempt to obtain any of these records is unsuccessful, the claims file should contain documentation of the attempts made.  The appellant and her attorney should also be informed of any negative results and be given opportunity to secure the records.

4.  Follow M21-1MR, Part IV, Subpart ii, Chapter 2, Section 10 n. or its equivalent and request an herbicide exposure verification from the Department of Defense (DOD) for Eglin AFB between February 1969 and July 1970.  If DOD does not confirm herbicide exposure, refer the appellant's pertinent information to the U.S. Army and Joint Services Records Research Center (JSRRC) with a request for verification of exposure to herbicides.

5.  Thereafter, and after completing any additional notification and/or development action deemed warranted by the record, schedule the Veteran for an examination by a neurologist (because of the complexity of the appellant's current neurologic pathology) to determine the nature, extent, onset date and etiology of her claimed neurological pathology.  The claims file must be made available to and reviewed by the examiner.  Any studies deemed necessary should be performed.  

The examiner should consider the information in the claims file and the data obtained from the examination to provide an opinion as to the diagnosis and etiology of any neurological disorder found.  The examiner should offer an opinion as to whether the onset of any current disorder(s) is/are attributable to the appellant's active military service, as follows:

(a)  Is the Veteran currently diagnosed with any chronic neurological disorder?  If so, list each diagnosis.

(b)  What is the likelihood, based on what is medically known about any such diagnosed disorder, that any of the Veteran's claimed neurological pathology had its onset during her military service from December 1968 to July 1970?  

(c)  Please state whether any diagnosed neurological condition had its onset within one year after the Veteran's separation from service in July 1970.

(d)  If the onset of any diagnosed neurological condition was not during the Veteran's active service from December 1968 to July 1970, is any portion of the Veteran's current claimed pathology related to any incident of service?  In particular, the examiner must consider exposure to herbicide agents if the RO determines that such exposure took place.

In assessing the relative likelihood as to origin and etiology of any diagnosed neurological condition, the examiner should apply the standard of whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the claimed disorder is causally or etiologically related to the Veteran's active service, or whether such a causal or etiological relationship is unlikely (i.e., less than a 50 percent probability), with the rationale for any such conclusion set out in the report.

Note:  As used above, the term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon mere conjecture, the neurologist should clearly and specifically so specify in the report, and explain why this is so.  In this regard, if the neurologist concludes that there is insufficient information to provide an opinion without result to mere speculation, the neuroligist should state whether the inability to provide a definitive opinion was due to a need for further information (with said needed information identified) or because the limits of medical knowledge had been exhausted regarding the medical issue.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

6.  If the neurologist determines that any testing is needed before the requested opinions can be rendered, schedule the appellant for such tests.

7.  Upon receipt of the VA medical examination report, conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, refer the report to the VA examiner for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).  

8.  After all appropriate development has been accomplished, consider all of the evidence of record and re-adjudicate the appellant's claim.  The AMC/RO should ensure that all theories of service connection are considered.

9.  If the benefit sought on appeal remains denied, the appellant and her attorney should be provided a supplemental statement of the case (SSOC) and given an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is her responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


